Gary, J. This was an action for a forcible detainer by appellees, in which the appellant was joined with his sub-tenants, who were in possession, under Sec. 15 of the act of 1874. This section does not warrant a judgment against the original tenant, out of possession when the suit was begun. The judgment is required to be according as their actual holdings shall be found to be. There is some ambiguity in the section, but language unequivocal would be necessary to make a party guilty of forcibly detaining what he did not hold at all. Godard v. Lieberman, 18 Ill. App. 366. Judgment reversed.